Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview
	Examiner believes a phone call with Applicant would be very beneficial in this case to move the case to allowance. Applicant is invited to call Examiner at his earliest convenience.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second and third edge are approximately at right angles to the bottom edge” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "19" and "20" have both been used to designate the same top U-shaped channel in Figures 1 and 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “substantially parallel”, “approximately at right angles”, “substantially u-shaped”, “substantially similar”, and “soft” in claims 1, 2, and 8 are relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Objections
	Claim 1 is objected to because line 1 should read “affixed in a bottom vertex”. Appropriate correction is required.
	Claim 1 is objected to because all instances of “said” should be deleted. Applicant already uses the term “the” throughout the claim, making “said” unnecessary, redundant, and confusing. Appropriate correction is required.
	Claim 1 is objected to because line 16 should read “pump that when actuated” in order to read correctly. Appropriate correction is required.
	Claim 1 is objected to because line 19 should read “extended to the” in order to read correctly. Appropriate correction is required.
	Claim 1 is objected to because all instances of “U-shaped channel” and “u-shaped channel” should agree with one another in that the capitalization of the “u” should be the same. Appropriate correction is required.
	Claim 1 is objected to because line 30 should read “holder engages the bottom”. Appropriate correction is required.
	Claim 3 is objected to because it should read “pump to effectively increase[s]”. Appropriate correction is required.
	Claim 5 is objected to because “preferably” should be deleted. This term brings into doubt whether what is set forth is even actually being claimed. Appropriate correction is required.
	Claim 6 is objected to because it should read “has the same diameter as the reservoir vessel”. Appropriate correction is required.
	Claim 7 is objected to because line 2 should read “vessel holder s either a single bracket”. Appropriate correction is required.
Claim 8 is objected to because it needs to end in a period. Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	5/2/22